DETAILED ACTION
	This Office action is responsive to communication received 06/30/2022 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 12-13 and 15-18 remain pending.
Response to Arguments
In the arguments received 06/30/2022, the applicant contends that the prior art to Laffer (USPN 5,954,592) merely shows a material upon which a light beam is projected, but fails to include a surface for sensing a beam emitted from the two, claimed laser generators.  The applicant further argues that the prior reference to Oy (US PUBS 2018/0264323) uses sensors that are used to detect a deviation from the equilibrium and that the sensors in Oy cannot be used to detect a laser beam.  
IN RESPONSE:
Applicant’s arguments, see scanned page 3, lines 17-25 and scanned page 4, lines 4-10, filed with the REMARKS received 06/30/2022, with respect to the rejection(s) of claims 13-14 and 19-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Upon further consideration, a new ground(s) of rejection is made using the newly-cited reference to Ladick (USPN 4,858,934).  The new grounds of rejection is necessitated by applicant’s amendment, as newly-amended independent claim 12, even when considering the content of previous dependent claims, includes a different arrangement and combination of elements than previously recited. 
It is further noted that the previously-applied reference to Laffer continues to be applied in the new grounds of rejection and is relied upon for its teaching of a laser generator and LED arrangement which may be used to track the movement of a swing. 
Also, the previously-relied upon references to McCardle (USPN 5,269,528); Nooner (US PUBS 2014/0295983); Staats (USPN 5,529,306); and Fortunato (US PUBS 2013/0072315) have once again been applied in the new grounds of rejection, each for their specific teachings, as  presented in non-final rejection of 03/01/2022.  It is noted that the applicant has not provided any specific arguments against McCardle, Nooner, Staats and Fortunato, other than to briefly allege that these references cannot cure the deficiencies of Laffer Oy (see Remarks of 06/30/2022, scanned page 5, lines 1-2). 
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Curran (USPN 5,190,512) in view of the combined teachings of McCardle (USPN 5,269,528), Laffer (USPN 5,954,592) and Ladick (USPN 4,858,934). 
As to claim 12, Curran shows a portable golf swing exerciser (10) that is configured to be worn during a golf swing to easily recognize rotational motion of a user's body (i.e., FIG. 1; the device in Curran is clearly capable of being worn during a golf swing, that is, to practice a golf swing), the exerciser comprising: a shaft body (12) configured to be positioned to be extended left and right near shoulders of a user when the portable golf swing exerciser is worn (i.e., FIG. 1).  As shown in FIG. 2, Curran shows a first extension shaft (32) coupled to one end of the shaft body (12) to be extendable (i.e., col. 2, lines 50-60); a second extension shaft (32) coupled to another end of the shaft body (12) to be extendable (i.e., col. 2, lines 50-60); two connection belts (14), each belt having an end connected to the shaft body (12), respectively, to tightly attach the shaft body (12) to the user's body when tightened (i.e., FIGS. 1, 2); a support pad (16) connected to the two connection belts (14) to be tightly attached to the user's body from an opposite side of the shaft body (12) as the two connection belts (14) are tightened, wherein during a golf swing, a shape of rotational motion of the user's body is easily recognized from trajectories of an end portion of the first extension shaft (32) and an end portion of the second extension shaft (32).  Note FIGS. 3 and 4 and col. 3, lines 5-25, wherein it is shown and described that, when the shaft is attached to a user’s body via the two connection belts (14) and support pad (16), a shape of rotational motion of the user’s body is clearly recognizable.  
Curran lacks two laser generators disposed at an end portion of the first extension shaft and an end portion of the second extension shaft, each laser generator being configured for emitting a beam in a longitudinal direction of the shaft body (claim 12) as well as of an LED light that is configured to be turned on and off by the user and disposed at the end portion of the first extension shaft or the end portion of the second extension shaft (claim 13).  McCardle shows a light source (4, 6) at each end of an exerciser (2), wherein the beams of light are used to assist a user in tracking the movement of the exerciser.  See col. 3, line 43 through col. 4, line 32 in McCardle.  Further, the prior art to Laffer, in a related swing practice device, shows that a laser generator and LED arrangement may be used to track the movement of a swing.  See FIGS. 6, 8 and 9 along with col. 4, lines 22-34 and claim 7 in Laffer.  In view of the combined teachings to Laffer and McCardle, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Curran by incorporating an LED and laser generator at each end of the shaft (12), with there being a reasonable expectation of success that an LED arrangement as part of the Curran device would have enhanced the ability of the device in Curran to guide a user through a proper swing of the exerciser (10).  Here, modifying the Curran device to include an LED and laser generator at each end portion of the shaft body (12) in the manner taught by the prior art combination of McCardle and Laffer would have involved the simple combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Curran also lacks a trajectory sensor for sensing trajectories of the end portion of the first extension shaft and the end portion of the second extension shaft; and a control unit for analyzing the sensed trajectories and transferring an analysis result to the user, wherein the trajectory sensor has a sensing surface for sensing a beam emitted from the two laser generators, and wherein the control unit is configured to generate rotational motion shape information including at least one of rotation angles of both knees, rotation angles of pelvises, rotation angles of shoulders, and a rotation order of the knees, the pelvises, and the shoulders from user’s body information input in advance and the sensed trajectories, and to transmit the rotational motion shape information to a user's terminal.  Here, Ladick shows it to be old in the art to incorporate a system that includes a training apparatus (Fig. 1) that uses sensors (i.e., col. 5, lines 33-60 and col. 6, lines 1-31) on a surface (12) to detect and track movement of a light beam (14) and to relay parameters related to the movement of the light beam (14) to a control unit (i.e., control unit 20 and Fig. 5), wherein further information related to a training session may be compiled, analyzed and transmitted to a user’s terminal (i.e., monitor 24 and Fig. 5) to readily inform a user about the progress of his/her training.  See col. 6, lines 32 through col. 7, line 30 in Ladick.  In view of the teachings in Ladick, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the device in Curran by incorporating a system that includes a sensor(s) and a control unit, wherein the system would have been able to collect and analyze data related to a user’s training regimen so that the user would have had a better understanding of what progress has been made during training and what elements of the regimen may be or should be modified to enhance the benefits afforded by the training.  Here, the claimed “rotational motion shape information including rotation angles of both knees, rotation angles of pelvises, rotation angles of shoulders, and a rotation order of the knees, the pelvises, and the shoulders from [the] user’s body” merely presents obvious examples of various data that the system in the modified device posed by the combination of Curran and Ladick would have been able to gather so that feedback would have been transmissible to the user to gage the success of the training.   Here, modifying the Curran device to include a swing motion information providing device in the manner taught by the prior art to Ladick would have involved the simple combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 18, the exerciser in Curran is configured to be worn to position the shaft body on the shoulders near the user's chest or on back shoulders.  Note that the claim language merely focuses on the manner in which the exerciser is being used.  This amounts to a product and process of using the product.  Nonetheless, Curran shows the exerciser worn near the shoulders.  See FIGS. 1, 3 and 4.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Curran (USPN 5,190,512) in view of the combined teachings of McCardle (USPN 5,269,528), Laffer (USPN 5,954,592) and Ladick (USPN 4,858,934), as applied to claim 12 above, and further in view of Nooner (US PUBS 2014/0295983).  Curran, as modified by McCardle, Laffer and Ladick,  lacks an explicit disclosure of the first extension shaft and the second extension shaft has a multi-section length adjustment structure that is configured to be inserted in or pulled out in multiple sections to adjust a length thereof.  Nooner shows an arrangement in which an exerciser (i.e., FIG. 6A) may be provided with multiple telescoping members so that the length of the exerciser may be tailored to the proper length based upon a user’s arm span, whereby the exerciser may be used by people of different shapes, sizes and abilities.  See paragraphs [0046] and [0049] in Nooner.  Note, Curran already provides a telescopic feature for the exerciser (12) and is merely lacking a “multi-section length adjustment structure”.  In view of the teaching in Nooner, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Curran by introducing multiple sets of telescopic members to the ends of the oppositely-disposed first and second shafts, with there being a reasonable expectation of success that including more telescopic members would have made the exerciser (12) in Curran more versatile and more accommodating to users of different sizes and abilities.  Here, modifying the Curran device to include a multi-section length adjustment structure in the manner taught by the prior art to Nooner would have involved the simple combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Curran (USPN 5,190,512) in view of the combined teachings of McCardle (USPN 5,269,528), Laffer (USPN 5,954,592) and Ladick (USPN 4,858,934), as applied to claim 12 above, and further in view of Staats (USPN 5,529,306).  Curran, as modified by McCardle, Laffer and Ladick, lacks an explicit disclosure of a connection ring having a fastening hole into which the shaft body is inserted and disposed at an end of each connection belt, the connection ring being configured to slide along the shaft body.  In an analogous training device, Staats shows it to be old in the art to provide a swing training device with an attachment system in which a ring (20, 30) is provided with a fastening hole through which a shaft member (12) is fitted, whereby the ring is connected to a fastening belt (20, 28) and wherein the rings enable the fastening belts to be positioned along the shaft member for adjustment purposes.  See FIG. 1 and col. 3, lines 15-33 in Staats.  In view of the patent to Staats, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Curran by replacing the connection elements, which currently comprise clips (22), eyes (26) and fasteners (30), with a system that incorporates rings that are slidable along the pole member (12), with there being a reasonable expectation of success that the location of the elastic tubing (14) that is part of the belt system would have been more readily modified to fit users of different sizes, whereby the connection points of the tubing (14) and the pole member (12) would have been adjustable for supporting the pole member (12) at locations that make it easier for the user to grasp and hold the pole member (12).  Here, modifying the Curran device to include a ring having a fastening hole into which the shaft body is inserted so that the ring may slide along the shaft body in the manner taught by the prior art to Staats would have involved the simple combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Curran (USPN 5,190,512) in view of the combined teachings of McCardle (USPN 5,269,528), Laffer (USPN 5,954,592) and Ladick (USPN 4,858,934), as applied to claim 12 above, and further in view of Fortunato (US PUBS 2013/0072315).  Curran, as modified by McCardle, Laffer and Ladick, lacks an explicit disclosure that the exerciser is configured to be worn to position the shaft body at a lower abdomen near the user's pelvises or at a waist near the pelvises.  In a related training rod that is supported against a user’s body, Fortunato shows it to be old in the art to position the training device either at or near the shoulder area or at or near the waist (i.e., FIGS. 5, 6).  In this way, swings of either the upper body or the lower body may be analyzed using the same exerciser.  In view of the publication to Fortunato, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Curran by enabling the device (10) to be worn near a user’s waist, with there being a reasonable expectation of success that holding the shaft body (12) closer to the waist and proceeding with the twisting motion that Curran promotes would have served to exercise the mid-section of a user.  Note that the claim language merely focuses on the manner in which the exerciser is being used.  This amounts to a product and process of using the product.  Here, the Curran device is fully capable of being worn near a user’s waist.  Here, modifying the Curran device to include a step by which the exerciser is worn at or near the waist of a user in the manner taught by the prior art to Fortunato would have involved the simple combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
/
/
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 12, lines 17-19 could mistakenly connote that each end portion includes two laser generators.  Why not consider replacing the phrase “two laser generators disposed at an end portion of the first extension shaft and an end portion of the second extension shaft, each laser generator being configured for emitting a beam in a longitudinal direction of the shaft body” with the language --two laser generators, one of said two laser generators disposed at an end portion of the first extension shaft and another of said two laser generators disposed at an end portion of the second extension shaft, each laser generator being configured for emitting a beam in a longitudinal direction of the shaft body--. 
	As to claim 12, line 33, after “from”, the term --the-- should be inserted.
	As to claim 16, line 3, “an” should be replaced with --the--, since the end of the connection belt has already been set forth in claim 12. 
	As to claims 13, 15 and 17-18, these claims share the indefiniteness of claim 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711


/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711